United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Steiner et al.			:
Application No. 15/628,662			:		Decision on Petition
Filing Date: June 21, 2017			:				
Attorney Docket No. AI-control		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed February 7, 2022, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

Facts

On April 4, 2019, the Office issued a non-final Office including a restriction requirement.  The Office action sets a shortened statutory period for reply of two months.  

A reply to the Office action was not matched with the file.  As a result, the Office issued a Notice of Abandonment on October 30, 2019.

A petition to withdraw the holding of abandonment (“Petition-1”) was filed on May 11, 2020.  
Petition-1 includes a reply to the Office action and asserts the reply was originally timely filed on May 29, 2019, via facsimile transmission. 

A decision dismissing the Petition-1 was issued on May 11, 2020.  The decision indicates the record is insufficient to establish the reply was filed on May 29, 2019.  The decision states in part,

A review of the copy of the reply filed with the petition indicates the reply does            not include a certificate of transmission.  Therefore, relief cannot be obtained under 
37 C.F.R. § 1.8(b).

A renewed petition (“Petition-2”) was filed on July 6, 2020.  



The renewed petition includes a certificate of transmission for the reply.  The renewed petition does not allege the original reply was submitted with a certificate of transmission.

In order to be effective, a valid certificate of transmission for a reply must be sent with the reply.  In other words, a reply cannot obtain the benefit of a certificate of transmission created and submitted after the submission of the reply.  Therefore, the certificate of transmission for the reply submitted with the renewed petition is ineffective.

A second renewed petition (“Petition-3”) was filed on November 16, 2020.  Petition-3 states, “the last Office action … underlines the importance of an original certificate” of transmission.  Petition-3 also states the “need for a certificate of transmission under 37 C.F.R. § 1.8(a) .. [is] not well known for any inventor/applicant.”

Petition-3 fails to establish the reply was filed on May 29, 2019.  As a result, the Office issued a decision dismissing Petition-3 on December 21, 2020.  The decision indicates the reply at issue fails to include a proper certificate of transmission under 37 C.F.R. § 1.8(a).  The decision states, with emphasis added,

The petition fails to establish the Office must inform an applicant of the provisions of, or even the existence of, 37 C.F.R. § 1.8, and applicants’ basis for asserting the Office has such an obligation is unclear.  The petition does not identify any law, any regulation, or any document stating the Office has such an obligation.

The fact applicant was unaware of the provisions and existence of 37 C.F.R. § 1.8 when applicant received the April 4, 2019 Office action is not sufficient to prove the application is not abandoned because the Office was not required to inform applicant of the provisions or the existence of the regulation.  Therefore, the holding of abandonment will not be withdrawn.

A third renewed petition (“Petition-4”) was filed on February 22, 2021. 

Petition-4 fails to establish the reply was filed on May 29, 2019.  As a result, the Office issued a decision dismissing Petition-4 on April 23, 2021.  The decision states,

The following issues concerning an “Information of Legal Remedies” (“IRL”) are raised in Petition-4:

		(1)	Is the Office required to include an IRL with all Office actions?
(2)	Does a IRL have to inform applicants of the procedures required to submit a certificate of mailing or transmission under 37 C.F.R. § 1.8(a)?

Petition-4 states,

[A]n Information on legal Remedies is common for any Office action based on the harmonization of the law (worldwide) as such and especially in patent law.

Petition-4 fails to include evidence establishing it is common for patent offices in the world to include an IRL with all of their Office actions.  The petition also fails to establish, if one or more Office’s issue an IRL with Office actions, that the IRL mailed the Office actions include information for using certificates of mailing and certificates of transmission in all of its Office action.

Petition-4 states the spirit of the AIA  supports including an IRL with Office actions.  The requirements for a certificate of transmission under 37 C.F.R. § 1.8(a) are requirements imposed by a federal regulation.  The Office cannot simply ignore requirements of federal regulations when an applicant believes the requirements do not comply with the spirit of the AIA .  The Office notes, if Congress wishes to have the Office legally obligated to include an IRL with all Office actions, Congress could have easily include such a requirement as part of the AIA  legislation.

Petition-4 states the failure to match the reply with the file folder for this application is an Office error.  However, as discussed in prior decisions, applicant has not proven that the Office actually received the reply.

A fourth renewed petition (“Petition-5”) was filed on June 25, 2021.  

Petition-5 fails to establish the reply was filed on May 29, 2021.  As a result, the Office issued a decision dismissing the petition on August 13, 2021.

A fifth renewed petition (“Petition-6”) was filed on October 12, 2021.  

Petition-6 fails to establish the reply was filed on May 29, 2021.  As a result, the Office issued a decision dismissing the petition on December 6, 2021.  The decision states, with emphasis added,

On April 4, 2019, the Office issued a non-final Office including a restriction requirement.  The Office action sets a shortened statutory period for reply of two months.  

A reply to the Office action was not matched with the file.  As a result, the Office issued a Notice of Abandonment on October 30, 2019.

Including this petition, applicant has filed six petitions to withdraw the holding of abandonment.  The Office has issued decisions, which are hereby incorporated by reference, dismissing the prior petitions.

All the issues raised by the petition filed October 12, 2021, have been addressed by at least one prior decision.  Therefore, for the reasons set forth in the prior decisions, the holding of abandonment will not be withdrawn.

Applicants may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

A choice by applicants to file an ungrantable petition under 37 C.F.R. § 1.181 in response to this decision instead of a petition under 37 C.F.R. § 1.137(a) may be interpreted as intentional delay, which would prevent applicants from reviving the application in the future.

A sixth renewed petition (“Petition-7”) was filed on February 7, 2022.  Petition-7 asserts the prior decisions have not addressed all of the issues.  Petition-7 states none of the Office’s decisions address the following issued raised in Petition-6:

Besides that also in the case the (needed) additional certificate is missed the facsimile
letter-reply as filed has to be integrated in the file, whether legally effective. Applicants filed this reply (without certificate) timely on May 29, 2019, but the file wrapper history (attached) shows, it was not integrated by the Office in due term (note email on "Petition-1", (3), B). This reply was only added on the file subsequently on 11/04/2019. This error lies solely in the sphere of the Office.

The “issue” set forth includes the following assertions:

(1)	If the Office received the reply, the Office was required to place the reply in the file even if the reply did not include a certificate;
(2)	“Applicants filed this reply (without certificate) timely on May 29, 2019,” and the reply was not matched with the file; and
(3)	“This error lies solely in the sphere of the Office.”

As to assertion (1), the Office agrees a reply to an Office action received by the Office should     be matched with the file wrapper even if the reply does not include a certificate under 37 C.F.R. § 1.8. 

As to item (2), applicants have not proven the reply was received by the Office on May 29, 2019.  
Prior decisions identify reasons the evidence presented by applicants is insufficient to establish the reply was received by the Office on May 29, 2019.

As to item (3), in order to establish the Office erroneously failed to match the reply with the file, applicants must prove the reply was received by the Office on May 29, 2019.  However, applicants have failed to prove the reply was received by the Office on May 29, 2019.  

In view of the prior discussion, Petition-7 is dismissed.
A choice by applicants to file an ungrantable petition under 37 C.F.R. § 1.181 in response to this decision instead of a petition under 37 C.F.R. § 1.137(a) may be interpreted as intentional delay, which would prevent applicants from reviving the application in the future.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions